Name: 81/125/EEC: Commission Decision of 16 February 1981 amending for the fifth time Decision 78/360/EEC authorizing several Member States to sell butter at a reduced price in the form of concentrated butter (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  marketing;  Europe;  processed agricultural produce;  foodstuff
 Date Published: 1981-03-12

 Avis juridique important|31981D012581/125/EEC: Commission Decision of 16 February 1981 amending for the fifth time Decision 78/360/EEC authorizing several Member States to sell butter at a reduced price in the form of concentrated butter (Only the German text is authentic) Official Journal L 067 , 12/03/1981 P. 0035 - 0035COMMISSION DECISION of 16 February 1981 amending for the fifth time Decision 78/360/EEC authorizing several Member States to sell butter at a reduced price in the form of concentrated butter (Only the German text is authentic) (81/125/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 1272/79 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 649/78 (5), as last amended by Regulation (EEC) No 2131/79 (6), provides that the Member States may be authorized to sell butter at a reduced price from public storage or to grant aid in respect of butter from private storage for the purpose of its release for direct consumption as concentrated butter; Whereas several Member States were authorized by Commission Decision 78/360/EEC (7), as last amended by Decision 80/851/EEC (8), to sell butter at a reduced price in the form of concentrated butter ; whereas the Federal Republic of Germany has requested authorization to sell a further quantity of 2 500 tonnes of butter in order to continue the operation ; whereas the said Member State is in a position to guarantee that the butter in question will reach its prescribed destination ; whereas it is necessary to accede to this request, and accordingly to amend the said Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of Decision 78/360/EEC, the quantity of "12 500 tonnes" shown for the Federal Republic of Germany is replaced by the quantity of "15 000 tonnes". Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 16 February 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 291, 19. 11. 1979, p. 17. (3) OJ No L 169, 18. 7. 1968, p. 1. (4) OJ No L 161, 29. 6. 1979, p. 13. (5) OJ No L 86, 1. 4. 1978, p. 33. (6) OJ No L 246, 29. 9. 1979, p. 62. (7) OJ No L 103, 15. 4. 1978, p. 35. (8) OJ No L 247, 18. 9. 1980, p. 22.